Citation Nr: 1112787	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
INTRODUCTION

The Veteran had active service from January 1970 to November 1971, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman's Badge and the Purple Heart Medal.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in pertinent part, denied the Veteran's claims.   The Veteran filed a notice of disagreement in August 2008, and the RO issued a statement of the case dated in June 2009.  The Veteran filed a substantive appeal in July 2009.

In November 2010, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  

Additional medical evidence was added to the record after the June 2009 statement of the case.  This evidence was accompanied by a waiver of RO consideration and will therefore be considered by the Board in reviewing the Veteran's claims.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, hearing loss and tinnitus are shown to be etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Hearing loss and tinnitus are shown to be etiologically related to the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that entitlement to service connection for bilateral hearing loss and tinnitus is warranted, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II. Service Connection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In addition, the Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, the Board finds that the Veteran's  receipt of the Combat Infantryman's Badge and Purple Heart Medal qualify him for application of the relaxed evidentiary standard of proof pursuant to 38 U.S.C.A. § 1154(b).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran seeks entitlement to service connection for hearing loss and tinnitus.   

The Veteran's service treatment records do not indicate any hearing loss or tinnitus in service.  The Veteran's enlistment and separation examinations both indicate normal hearing.  There is also no evidence of hearing loss or tinnitus within one year of service.  The Veteran, however, testified before the Board that he was exposed to excessive noise in service, including combat noise exposure firing at the enemy inside a tunnel, involvement in a nearly five hour firefight that was the result of an ambush, and close proximity to Claymore mines used to ambush and kill enemy soldiers.  The Veteran testified that he wore no hearing protection in service, especially during combat operations when clear hearing was crucial to the mission.  After service, the Veteran reported that he was a truck driver and drove 18 wheel trucks. The Veteran testified that there was not much noise associated with his post-service occupation, as the truck cabs were insulated from noise.  

Post service treatment records note that the Veteran was seen in May 2008 for a audiology consultation at VA.  The Veteran reported significant noise exposure during military service.  After service, the Veteran indicated that he drove a diesel truck for 25+ years.  The Veteran stated that his hearing got significantly worse during his two years in the Army.  The Veteran also reported constant bilateral tinnitus.  Upon examination, the Veteran was found to have bilateral hearing loss for VA purposes.  The physician stated that the Veteran's hearing loss had the classic characteristics of a noise-induced hearing loss.   The physician the stated that, considering the Veteran's account of noise trauma while in the military, it is plausible that the hearing loss and tinnitus were, at least in part, caused by the noise exposure that the Veteran experienced while on active duty.

In order to determine whether the Veteran has hearing loss and tinnitus that are related to his military service, the Veteran was afforded a VA examination dated in July 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to have normal hearing at enlistment and service separation.  The examiner noted that the Veteran served as an Army Ranger in the service and that, in Vietnam, he did tunnel work and set ambushes, so he was frequently exposed to explosions without ear protection.   The Veteran denied occupational or recreational noise exposure.  Upon examination, the Veteran was found to have bilateral hearing loss for VA purposes.  The Veteran was also indicated to have bilateral tinnitus.  The Veteran reported that he has heard a constant high pitched whistle for 25 years.  The examiner stated that the Veteran's current hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or the result of military noise exposure.  The examiner explained that the Veteran does have high frequency hearing loss.  However, his hearing was normal at separation and, by the Veteran's report, the hearing loss and tinnitus had post-service onset, beginning about 25 years ago.

In order to support his claim of entitlement to service connection for hearing loss and tinnitus, the Veteran submitted the report of his private physician dated in September 2008 and updated in October 2010.  The Veteran was noted to have complaints of difficulty understanding conversation, especially with background noise.  He also reported bilateral tinnitus.  The Veteran's military history was noted, including noise exposure from machine gun and .45 gun fire as a tunnel rat.  The Veteran reported recalling immediate hearing loss and bilateral tinnitus following an ambush where a Claymore mine exploded within 50 feet of him.  The Veteran reported that he was exposed to several of these explosions per mission.  After service, occupational noise exposure included work at the Chrysler plant where ear protection was required, and he was noted to drive a truck with minimal noise exposure.  Upon examination, the Veteran was found to have bilateral hearing loss for VA purposes.  Regarding a connection to service, the physician stated that the Veteran's sensorineural hearing loss and tinnitus were more likely than not a result of acoustic trauma suffered when exposed to gunfire and explosives in service.  

In this regard, the Board notes that the May 2008 VA audiological evaluation did not break down the puretone thresholds but included only a graphical representation of such data.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).

Based on the foregoing, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted in this case.  The Veteran has been diagnosed with both of these conditions and has submitted a medical opinion that indicated that these disorders had their onset as a result of the Veteran's military service.  While the Board notes that the VA examiner found that the Veteran's hearing loss and tinnitus were less likely the result of his military noise exposure, the Board finds that the two contrary opinions are in relative equipoise and, as such, the benefit of the doubt should favor the Veteran in this case.  The Board also notes that the May 2008 physician, while not definitive, noted that the Veteran's hearing loss had the classic characteristics of a noise-induced hearing loss.   The physician then opined that, considering the Veteran's account of noise trauma while in the military, it is plausible that the hearing loss and tinnitus were, at least in part, caused by the noise exposure that the Veteran experienced while on active duty.

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the benefit of the doubt regarding the medical evidence should be resolved in the Veteran's favor.   See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  

In this regard, the Board also notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In this case, the Veteran stated that his hearing got significantly worse during his two years in the Army.  The Veteran also reported constant bilateral tinnitus.  The Veteran reported recalling immediate hearing loss and bilateral tinnitus following an ambush where a Claymore mine exploded within 50 feet of him, and reported to the VA examiner that he has had hearing loss and tinnitus for at least 25 years.

Based on the foregoing, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted in this case.  The Board has considered the applicability of the benefit of the doubt doctrine and finds that the preponderance of the evidence is in favor of the claim.  38 U.S.C.A. § 5107.  Entitlement to service connection for bilateral hearing loss and tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


